995 So. 2d 619 (2008)
T.M., Father of J.K. and N.K., children, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D08-4647.
District Court of Appeal of Florida, First District.
December 2, 2008.
Patrick J. Hammergren of David Lee Sellers, Attorney at Law, Pensacola, for Appellant.
John J. Copelan, Jr., General Counsel, Department of Children & Families, and Eric D. Schurger, Assistant Regional Counsel, Pensacola, for Appellee.
PER CURIAM.
Because the notice of appeal was not timely filed, this appeal is hereby dismissed for lack of jurisdiction. This disposition is without prejudice to appellant's right to seek relief in the trial court. See In Interest of E.H., 609 So. 2d 1289 (Fla. 1992) (holding that the proper procedure for seeking belated appeal in a termination of parental rights proceedings is by petition *620 for writ of habeas corpus in the trial court).
BROWNING, C.J., ALLEN and BENTON, JJ., Concur.